Per Cur.

Where a witness can be brought forward by attachment, after disobeying the process of subpoena, so as to compel his attendance to give testimony during the period of the Nisi Prius Court, the attachment may be issued at Nisi *18Prius, to obtain an early decision of the suit; but when the action bas been already postponed for tbe term, the application for the attachment must be made in bank; and such hac-heen the uniform practice.
Mr. Wilcocks and Mr. Tilghman pro quer.
The motion was denied.